Opinion filed June 30, 2022




                                       In The

          Eleventh Court of Appeals
                                   ____________

                              No. 11-21-00225-CR
                                   ____________

                   ALYSSA GAYLE LITWIN, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR15315


                      MEMORANDUM OPINION
      This appeal was previously abated so that the trial court could conduct a
hearing to determine, in part, whether Appellant, Alyssa Gayle Litwin, desired to
pursue this appeal. At that hearing, Appellant indicated that she did not wish to
pursue this appeal, and she has now filed in this court a motion to dismiss her appeal.
Appellant asks in her motion that we withdraw her notice of appeal and dismiss this
appeal.   The motion is signed by both Appellant and Appellant’s counsel in
compliance with Rule 42.2 of the Texas Rules of Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


June 30, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2